COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-07-352-CR
                                        NO.
2-07-354-CR
 
 
BRYAN RAY ROE                                                                APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
              FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Bryan Ray Roe appeals from two
convictions for indecency with a childBexposure.  The trial court convicted him in each case
and sentenced him to confinement of ten years= in each
case, with the sentences to run consecutively. 
In each case, Appellant=s court‑appointed
appellate counsel has filed a motion to withdraw as counsel and a brief in
support of that motion.  In the briefs,
counsel avers that, in his professional opinion, these appeals are frivolous.  Counsel=s briefs
and motions meet the requirements of Anders v. California[2]
by presenting a professional evaluation of the records demonstrating why
there are no arguable grounds for relief. 
Although Appellant was given an opportunity to file a pro se brief, he
has not done so.
After an appellant=s
court-appointed counsel files a motion to withdraw on the ground that the
appeal is frivolous and fulfills the requirements of Anders, this court
is obligated to undertake an independent examination of the record.[3]  Only then may we grant counsel=s motion
to withdraw.[4]
We have carefully reviewed counsel=s briefs
and the records.  We agree with counsel
that these appeals are wholly frivolous and without merit; we find nothing in
the records that arguably might support the appeals.[5]  Accordingly, we grant counsel=s
motions to withdraw and affirm the trial court=s
judgments.
PER
CURIAM
 
PANEL:  DAUPHINOT, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: February 26, 2009




[1]See Tex. R. App. P. 47.4.


[2]386 U.S. 738, 87 S. Ct.
1396 (1967).


[3]See Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922B23 (Tex. App.CFort Worth 1995, no
pet.).


[4]See Penson v. Ohio, 488 U.S. 75, 82B83, 109 S. Ct. 346, 351
(1988). 


[5]See Bledsoe v. State, 178 S.W.3d 824, 827B28 (Tex. Crim. App.
2005).